Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention has been changed to the following: “INFORMATION PROCESSING DEVICE AND NON-TRANSITORY COMPUTER READABLE MEDIUM FOR EXECUTING PRINTING SERVICE ACCORDING TO STATE OF UTTERANCE”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Su Reg. No. 69761 on 05/06/2022. 
   
The claims have been amended as follows: 

1. (currently amended) An information processing device comprising:
	a speech input and output (I/O) device, and
	a processor coupled to the speech I/O device and configured to
		receive, from the speech (I/O) device, as an utterance, an instruction for executing a printing service, [[and]]
		cause the received printing service to be executed according to a setting comprising one of a printing resolution, a paper size, and a number of sheets which is determined using a state of the utterance comprising one of a pitch, a loudness, and a speed of speech in the utterance[[.]],
		determine the state of the utterance to determine which of a plurality of processes comprising a first process and a second process is to be executed for a function related to the printing service, wherein a first state corresponds to the first process and a second state corresponds to the second process, and 
		when the setting is the loudness, the processor is further configured to cause the received service to be executed according to the first process in response to having determined that the utterance is in the first state and cause the received service to be executed according to the second process in response to having determined that the utterance is in the second state, 
		wherein in response to the loudness of the utterance being larger than a threshold value, the utterance is determined as being in the first state, and in response to the loudness of the utterance being equal or smaller than the threshold value, the utterance is determined as being in the second state.	

	2. (cancelled)

	3. (currently amended) The information processing device according to Claim 1 [[2]], wherein the processor is further configured to
	cause the received service to be executed more times in response to louder speech in the utterance.

	4. (currently amended) The information processing device according to Claim 1 [[2]], wherein the processor is further configured to
	cause the received service to be executed with a larger setting value in response to louder speech in the utterance.

	5. (currently amended) The information processing device according to Claim 1, wherein the processor is further configured to
	determine the setting using a past utterance.

	6. (currently amended) The information processing device according to Claim 5, wherein the processor is further configured to
	specify a speaker who gives the instruction, and
	determine the setting using the utterance received in the past from the speaker who gives the instruction.

	7. (currently amended) The information processing device according to Claim 6, wherein the processor is further configured to
	specify the speaker who gives the instruction by voice authentication when receiving the instruction for executing the service as an utterance, and
	determine the setting using the utterance received in the past from the speaker who gives the instruction.

	8. (currently amended) The information processing device according to Claim 1, wherein the processor is further configured to
	cause the service to be executed according to a setting determined using schedule information about a speaker who gives the instruction.

	9. (currently amended) The information processing device according to Claim 8, wherein 
	in a case where the setting determined using the state of the utterance and the setting determined using the schedule information are different,
	the processor is further configured to
		additionally receive a selection of which setting to use.

	10. (currently amended) The information processing device according to Claim 8, wherein in a case where the setting determined using the state of the utterance and the setting determined using the schedule information are different,
	the processor is further configured to
		cause the service to be executed according to the setting determined using the schedule information.

	11. (original) The information processing device according to Claim 8, wherein
	the schedule information is schedule information related to the received service.

	12. (original) The information processing device according to Claim 9, wherein
	the schedule information is schedule information related to the received service.

	13. (original) The information processing device according to Claim 10, wherein
	the schedule information is schedule information related to the received service.

	14. (currently amended) The information processing device according to Claim 1, wherein the processor is further configured to
	additionally cause the service and content of the determined setting to be presented.

	15. (currently amended) The information processing device according to Claim 14, wherein the processor is further configured to
	additionally receive an utterance by a speaker who gives the instruction in response to the presentation of the service and the setting.

	16. (currently amended) The information processing device according to Claim 14, wherein the processor is further configured to
	cause the service and the setting to be presented in a case where a volume of noise occurring together with the utterance is higher than a predetermined level.

	17. (currently amended) The information processing device according to Claim 15, wherein the processor is further configured to
	cause the service and the setting to be presented in a case where a volume of noise occurring together with the utterance is higher than a predetermined level.

	18. (currently amended) The information processing device according to Claim 1, wherein the processor is further configured to cause 

	19. (cancelled)

	20. (currently amended) A non-transitory computer readable medium storing a program causing a computer comprising a processor and a speech input and output (I/O) device to execute functions comprising:
	receiving, from the speech (I/O) device, as an utterance, an instruction for executing a printing service; [[and]]
	causing the received printing service to be executed according to a setting comprising one of a printing resolution, a paper size, and a number of sheets which is determined using a state of the utterance comprising one of a pitch, a loudness, and a speed of speech in the utterance[[.]],
	determine the state of the utterance to determine which of a plurality of processes comprising a first process and a second process is to be executed for a function related to the printing service, wherein a first state corresponds to the first process and a second state corresponds to the second process, and 
	when the setting is the loudness, the processor is further configured to cause the received service to be executed according to the first process in response to having determined that the utterance is in the first state and cause the received service to be executed according to the second process in response to having determined that the utterance is in the second state, 
	wherein in response to the loudness of the utterance being larger than a threshold value, the utterance is determined as being in the first state, and in response to the loudness of the utterance being equal or smaller than the threshold value, the utterance is determined as being in the second state.	

The following is the examiners reasons for allowance:

In addition to the remarks filed 03/25/2022 and interview on 05/06/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1 and 20 when taken in the context of the claims as a whole.  Specifically, the combination of receive, from a speech (I/O) device, as an utterance, an instruction for executing a printing service, cause the received printing service to be executed according to a setting comprising one of a printing resolution, a paper size, and a number of sheets which is determined using a state of the utterance comprising one of a pitch, a loudness, and a speed of speech in the utterance, determine the state of the utterance to determine which of a plurality of processes comprising a first process and a second process is to be executed for a function related to the printing service, wherein a first state corresponds to the first process and a second state corresponds to the second process, and when the setting is the loudness, the processor is further configured to cause the received service to be executed according to the first process in response to having determined that the utterance is in the first state and cause the received service to be executed according to the second process in response to having determined that the utterance is in the second state, wherein in response to the loudness of the utterance being larger than a threshold value, the utterance is determined as being in the first state, and in response to the loudness of the utterance being equal or smaller than the threshold value, the utterance is determined as being in the second state.
At best the prior arts of record, specifically, Waltermann et al. (US 20160372110 A1 hereinafter Waltermann) teaches receives voice from a microphone for executing application or actions (see ¶29 Fig. 3). Waltermann further teaches performing actions (service) with different responses based on characteristics of voice (state) (see ¶37-38). Waltermann further teaches 320 determines characteristics such as speed, pitch and volume(loudness) (see Fig. 4 and ¶31). Iyengar et al. (US 20200177410 A1 hereinafter Iyengar) teaches executes multiple stop commands based on loudness (volume) of speech (see ¶32)
Newly cited art Natori (US 20200151526 A1) teaches in speech the user may simultaneously specify print settings in addition to the printing target (see ¶56). UCHINO (US 20200241820 A1) teaches detecting speech levels by image forming devices and comparing to noise levels (see ¶53) Nakata (US 20200249883 A1) teaches voice input that changes modes of a image forming device (see Fig. 2 ¶43)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 20 as a whole.
Thus, claims 1 and 20 are allowed over the prior art of record.
Claims 3-18 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 03/25/2022 and interview on 05/06/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143